Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 87, 89, 92, and 93 are currently pending and are under examination.
Benefit of priority is to September 23, 2015.

Definitions (not provided in the specification): 
Pah = phyenylalanine hydroxylase
PCBD1 = Pterin-4 alpha-carbinolamine dehydratase/dimerization cofactor of hepatocyte nuclear factor-1 alpha.  Also abbreviated as DC0H for Dimerization Cofactor of HNF1.
Hpd = 4-hydroxyphenylalanine dioxygenase
Hgd = homogentisate oxidase


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
There are 9 instances of “http”: Pages 93, 95 97 (2), 101, 103, 105 (2), and 117.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87, 89, 92, and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 87 does not provide how the gene is to be modified. At page 42, for example, the cell is provided with mutated genes or with additional copies of WT genes.
Claim 89 lists options as (ii) through (iv) and (vi), wherein the options should be enumerated in order.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87, 89, 92, and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not teach how one would modify the Pah, PCBD1, Hpd, and Hgd genes wherein the modification increases gene expression. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: On would have to decide for themselves how to modify/mutate said genes to increase their expression.
	2) Amount of direction or guidance presented: There is no direction or guidance provided such that one would know how to modify/mutate said genes to increase their expression
	3) Presence or absence of working examples: There are no working examples demonstrating the modification of said genes.
	4) Nature of the invention: The invention is complex.
	5) State of the prior art: The prior art does not teach specific modifications in said genes that will increase gene expression
	6) Relative skill of those in the art: Those working in this art are highly skilled.
	7) Predictability or unpredictability of the art: Because neither the specification or the prior art teaches modifications to said genes to increase their expression, it is not predictable which modifications will result in increased gene expression.
	8) Breadth of the claims: The claims are broad given the lack of information set forth in the specification.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 87, 89, and 93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
 Ho et al. (2013; In vitro read-through of phenylalanine hydroxylase (PAH) nonsense mutation using amino glycosides: a potential therapy for phenylketonuria. J. Inherit Metab. Dis. 36: 955-959).
Ho et al. teach human PAH cDNA having nonsense mutations placed into vector pBudCE.1/lacZ/ expressed in COS-7 and HEK293 cells (page 956, left col., para. 3, line 4 and para. 4, lines 2, 3).
Therefore, Ho et al. teach a cell comprising a modified gene that is Pah (Claim 87), in an expressible nucleic acid or vector construct (Claim 89 (iii)), wherein the cell is HEK (Claim 93).

Claim(s) 87, 89, and 93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
Daniele et al. (2008; Five human phenylalanine hydroxylase proteins identified in mild hyperphenylalaninemia patients are disease-causing variants. Biochemica et Biophysica Acta. 1782: 378-384).
Daniele et al. teach human PAH cDNA having mutations placed into vector pcDNA3 expressed in HEK293 cells (page 379, left col., last sentence and right col., para. 1, line 2).
Therefore, Daniele et al. teach a cell comprising a modified gene that is Pah (Claim 87), in an expressible nucleic acid or vector construct (Claim 89 (iii)), wherein the cell is HEK (Claim 93).


Claim(s) 87 and 89 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
Pan et al. (2013; Adaptive phenylalanine and tyrosine catabolic pathway to hibernation in bats. PLoS ONE 8(4): e62039, pages 1-15).
Pan et al. teach human PAH, Hgd, and Hpg (and Fah) genes placed into vector pGEM-TEASY, which cloning system is known to comprise and therefore be expressed in E. coli JM109 cells (page 4, para. 3).
Therefore, Pan et al. teach a cell comprising a modified gene that is Pah, Hgd, or Hpd (Claim 87), in an expressible nucleic acid or vector construct comprising the Pah gene (Claim 89 (ii)).


Claim(s) 87, 92, and 93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
 Sturner et al. (2000; USP 6, 118,050).
Sturner et al. teach arabidopsis hydroxyphenylpyruvate dioxygenase (Hpd or HPPD) gene et al. placed into vectors (Col. 6, lines 17+) expressed in host cells E. coli, 293, and CHO cells (Col. 8 para. 1).
Therefore, Sturner et al. teach a cell comprising a modified gene that is Hpd (Claim 87) expressed in a cell that is CHO (Claim 92) or HEK293 (Claim 93).


Claim(s) 87, 92, and 93 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
 Ghogomu e al. (2006; HIC-5 is a novel repressor of lymphoid enhancer factor/T-cell factor-driven transcription. Journal of Biological Chemistry. 281(3): 1755-1764).
Ghogomu et al. teach GST-DcoH expressed as a negative control (legend FIGURE 1, line 5) in HeLa and HEK293 cells (page 1756, left col., para. 4)
Therefore, Ghogomu et al. teach a cell comprising a modified gene that is PCBD1 (DCoH) (Claim 87) expressed in a cell that is CHO (Claim 92) or  HEK293 (Claim 93).

Claim(s) 87, 88, and 92 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
 Lei et al. (1998; Identification of hepatic nuclear factor 1 binding sites in the 5’ flanking region of the human phenylalanine hydroxylase gene: implication of a dual function of phenylalanine hydroxylase stimulator in the phenylalanine hydroxylation system. Proc. Natl. Acad. Sci. 95: 1500-504).
Lei et al. teach plasmid pBJ5-DoCH, phPAH1.5CAT, and phPAH9CAT expressed in CHO cells (page 1500, right col, para. 3; page 1501, left col., para. 1, and right col., para. 1, lines 7, 11, 21, 22).
Therefore, Lei et al. teach a cell comprising a modified gene that is PCBD1 (DCoH) or Pah (Claim 87, 89(iii)) expressed in a cell that is CHO (Claim 92).






Art of Record:
Hiller et al. (WO 2018/167621), which is a WO document that is by the inventors, teaches cells comprising gene constructs encoding PAH, PCBD1, PAH + PCBD1 – see FIG 1, for example. The US provisional documents have been filed, yet the national stage application resulting from PCT/IB2018/051572 has not be filed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656